Citation Nr: 0941033	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-35 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased rating in excess of 10 
percent for cervical radiculopathy of the right upper 
extremity.

3.  Entitlement to an increased rating in excess of 10 
percent for cervical radiculopathy of the left upper 
extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION


The Veteran served on active duty from February 2003 to 
December 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, including a February 2007 rating 
decision which in part denied service connection for a back 
disorder and a July 2008 rating decision which denied 
increased ratings in excess of 10 percent disabling for 
service-connected cervical radiculopathy of the right and 
left upper extremities.

The Board notes that several appealed issues are no longer in 
appellate status.  This includes issues of entitlement to 
service connection for herpes, service connection for a 
dermatological condition, service connection for headaches, 
and for an increased rating for bipolar disorder.  These were 
withdrawn by a written statement signed by the Veteran on 
October 3, 2008.  Also no longer on appeal are issues of 
entitlement to service connection for a fatty liver and for 
residual of cysts on the right knee.  Both these were 
satisfied in full by an April 2009 rating decision that 
granted these claims.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

The Veteran is noted to have submitted additional evidence in 
July 2009 with a waiver of review of this evidence by the 
agency of original jurisdiction (AOJ).  Thus, there is no 
need to remand this matter to afford review of the evidence 
by the agency of original jurisdiction (AOJ).  38 C.F.R. § 
20.1304 (2009).

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board personal hearing held in July 2009 in 
Manila, Republic of the Philippines.  A transcript of the 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
Veteran's back disability, including strain, compression 
fracture of L1, and disc bulge at L4-L5, is the result of the 
fall that took place in service.    

2.  For the entire period of increased rating claim, 
radiculopathy of the right upper extremity has more nearly 
approximated mild incomplete paralysis of the ulnar nerve.

3.  For the entire period of increased rating claim, 
radiculopathy of the left upper extremity has more nearly 
approximated mild incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for a back disability that 
includes strain, compression fracture of L1, and disc bulge 
at L4-L5.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159. 3.303 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for cervical radiculopathy of the right upper 
extremity have not been met for any period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8516 
(2009).

3.  The criteria for a disability rating in excess of 10 
percent, for cervical radiculopathy of the left lower 
extremity have not been met for any period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 
2009); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8516 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal as concerns the issue of 
entitlement to service connection for a back disorder.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  The rest of the discussion pertains to 
the increased rating issues for cervical radiculopathy. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) and that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the fourth 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In regards to the issues to be adjudicated, the Veteran's 
claims on appeal were received in May 2006 (service 
connection for back) and February 2008 (increased ratings for 
cervical radiculopathy of upper extremities).  A letter 
addressing the service connection claim was sent in September 
2006, prior to the February 2007 rating decision on appeal.  
A letter addressing the increased rating claims was sent in 
March 2008, prior to the July 2008 rating on appeal.  The 
Veteran was provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to an increased 
rating, which included notice of the requirements to prevail 
on these types of claims and of his and VA's respective 
duties.   The duty to assist letter notified the Veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  
Additional notice was sent in a November 2008 letter.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The March 2008 and November 2008 
letters provided such notice.  The November 2008 letter 
provided such notice and also detailed the criteria for 
entitlement to an increased rating.  Thereafter the RO 
readjudicated this matter in a January 2009 statement of the 
case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in July 2007, April 2008 and May 2008 provided 
current assessments of the Veteran's disability based not 
only on examination of the Veteran, but also on review of the 
records.  In summary, the duties imposed by 38 U.S.C.A. 
§§ 5103 and 5103A have been considered and satisfied.  

II.  Factual Background for All Appellate Issues

The Veteran contends that he is entitled to service 
connection for a back disorder and that a rating in excess of 
10 percent disabling is warranted for his cervical 
radiculopathy of both upper extremities.  

The Veteran filed a claim for service connection for cervical 
radiculopathy in May 2006.  Service connection was granted 
for these disabilities in August 2007, and a 10 percent 
rating for each arm was initially awarded.  The Veteran 
expressed satisfaction with this grant in a October 2007 
letter reflecting that this satisfied his appeal as to this 
issue.  

In February 2008, the Veteran filed a claim for an increased 
rating for the bilateral cervical radiculopathy.  An 
increased rating in excess of 10 percent for cervical 
radiculopathy of both upper extremities was denied by the RO 
in July 2008.  The Veteran expressed disagreement with this 
decision.  

In May 2006, the Veteran filed a claim for service connection 
for a low disorder.  A February 2007 rating decision denied 
service connection for a back disorder.  The Veteran appealed 
the RO's denial of service connection for a back disorder. 

The pertinent evidence submitted in conjunction with these 
claims on appeal are service treatment records, which reveal 
that the Veteran denied a history of back injury in reports 
of medical history done in April 2003, May 2003, February 
2004 and December 2004, as well as for the July 2005 
separation examination.  His back was repeatedly normal in 
physical examinations including an undated examination done 
when he was age 19, a December 2004 forklift driver 
examination and the August 2005 separation examination.  His 
dental questionnaire done in February 2003, April 2004, March 
2005, July 2005 and December 2005 revealed he said no to 
having arthritis or painful joints.  However the service 
treatment records which documented treatment for bipolar 
disorder are significant in August 2005 for an Axis III 
diagnosis of back pain.  

Regarding his cervical radiculopathy, the service treatment 
records document treatment for upper extremity paresthesias 
and neck pain in December 2004.   

VA records from February 2006 reveal that the Veteran was 
seen for a neurological clinic consult for a 3 year history 
of paresthesias involving both upper extremities with right 
more than left.  He complained of occasional weakness of grip 
and paresthesias which initially involved the right arm but 
recently had increasing frequency and worsening involving the 
left arm too.  MRI was noted to show evidence of cervical 
disc disease and an electromyelography (EMG) and nerve 
conduction velocity (NCV) corroborated findings of 
radiculopathy of C4 through C7 of the left paracervical and 
at C3 for the right paracervical. He was noted to be 
undergoing physical therapy (PT), with no surgery 
recommended.  The assessment was multiple cervical 
radiculopathy.  The report of the EMG showing this is of 
record.  

Private medical records from May 2006 through July 2006 
documented treatment for cervical complaints and 
radiculopathy primarily involving right handed symptoms of 
weakness and weak hand grip, although paresthesias were in 
both upper extremities, with right greater than left as noted 
in July 2006.  A private doctor's note from January 2007 
indicated he was undergoing physical therapy for his cervical 
radiculopathy.

Regarding the Veteran's claimed back disorder, he was seen in 
a VA clinic with chief complaints of pain on his tail bone 
area.  A December 2006 MRI showed a minimal anterior wedging 
deformity (slight anterior compression fracture) of the L1 
vertebra and minimal degenerative Shmorl's node formation at 
the lower L3 and upper L2 endplates.   He is noted to have 
been seen in a regular VA outpatient checkup in May 2007 and 
was assessed with back strain as well as cervical 
radiculopathy.  

In November 2007 he underwent X-ray and MRI at a private 
facility with the X-Ray report showing an impression of mild 
compression deformity of L1 and the MRI showing mild broad 
based disc bulge at L4-5 with thecal sac indentation and mild 
compression deformity of L1.  A letter from a private 
orthopedic surgeon also from November 2007 reflects that he 
reviewed an MRI report said to have been done in December 
2006 and stated that there is an old compression fracture of 
the body of the lumbar I vertebra.  

A private medical report from a neurologist noted the Veteran 
to have chronic neck and low back pains.  A history was given 
by the Veteran of a fall in 2003 from a ladder where he 
landed on his back and caused pain for a few weeks.  He was 
also noted to have neck pain and paresthesias of both upper 
extremities in 2004.  Further evaluation showed compression 
deformity of L1 on the lumbar MRI, with subsequent MRI 
showing the same L1 compression deformity now with disc bulge 
at L4-5 with thecal sac indentation.  The low back pain 
remained recurrent.  

The Veteran underwent a VA spine examination in July 2007 
which included review of the claims file.  Findings of the 
spine addressed the cervical spine which is not pertinent to 
the appealed issues but also included some findings of the 
thoracic sacrospinalis which was negative for spasm, atrophy, 
guarding or pain on motion, weakness or tenderness.  
Examination of the spine was normal for posture and head 
posture, with symmetry in position and normal gait noted. No 
abnormal spinal curvatures were shown.  Regarding the 
cervical radiculopathy the spine examination noted a history 
of pain in the posterior neck to both arms which was sharp 
and lancinating.  The pain was moderately severe and lasted 
for hours.  He reported it was daily and radiated down the 
right arm.  A detailed reflex examination showed that the 
biceps, triceps and brachioradialis were all 3+ for both arms 
which reflects hyperactive reflexes without clonus.  These 
muscle regions represented C5 through C8. Finger jerk which 
represented C8-T1 was 2+ and normal bilaterally.  Other 
reflexes were measured which were below the cervical level 
and were all normal at 2+.  The diagnosis was cervical 
radiculopathy of the left C4-7 and right C3.  The examiner 
also diagnosed degenerative disc disease of the cervical 
spine with bulges from C3-6.  The Veteran was noted to not be 
employed.  The effect of the diagnosed conditions which not 
only included the radiculopathy, but also the cervical spine 
disability itself was described as causing moderate effects 
on chores, shopping, exercise, travel, and a severe effect on 
sports and recreation.  There was a mild effect on feeding 
and bathing.  

A VA neurological examination also done in July 2007 focused 
solely on the radiculopathy as separate from the orthopedic 
disability of the cervical spine.  He was noted to have 
cervical radiculopathy that was intermittent with remissions 
and treated with medications.  He currently treated with a 
private provider and had fair response with no side effects.  
His symptoms were weakness, paresthesias and tingling 
sensations in both upper extremities.  The affected muscles 
were the biceps, triceps, brachioradialis, thenar and 
hypothenar.  No motor function impairment or affected nerves 
was reported.  Sensory function was normal for vibration, 
pain, light touch and position sense bilaterally.  Detailed 
reflex examination for the same muscle regions as described 
as hyperactive without clonus (3+) in the VA spine 
examination were now 2+ and normal, as were all other 
reflexes.  There was no atrophy or abnormal muscle bulk, 
tone, tremors, tics or other abnormal movement.  There was no 
joint function affected by the nerve disorder.  The results 
of the EMG and NCS were again recited and noted to show 
radiculopathy of the left and right paracervicals in the same 
cervical distributions as described above.  Regarding the 
impact of the radiculopathy on his occupation and usual 
activities, he was noted to be unemployed due to a bipolar 
disorder.  He was diagnosed with radiculopathy, cervical 
chronic, bilaterally.  Problems associated with this 
diagnosis were tingling sensations in the upper extremities.  
He had nerve dysfunction, neuritis and neuralgia but no 
paralysis.  There were no effects from this problem on his 
usual daily activities.  

The Veteran submitted a lay statement in October 2007 where 
he described falling down a ladder on the steps of the 5th 
deck compartment of the ship he was aboard.  He said he 
slipped while descending the steps and that his back was the 
first part of his body to hit the steps.  He reported feeling 
a lot of pain in the low back afterwards and took 25 minutes 
to regain a straight upright posture.  He did not seek 
medical attention at the time because he thought he could 
tolerate the pain but he had a severe contusion that took 
about 2-3 weeks before he no longer felt pain.  

A January 2008 private medical report from an orthopedist 
confirmed that the Veteran was first seen about 4 months ago 
for low back pain and recited the incident where he slipped 
on a staircase while aboard the U.S.S. Abraham Lincoln around 
August 2003 and landed on his back.  It was noted that he did 
not receive medical consultation for some time after the 
incident as there was little discomfort at the time.  He then 
reported having some back pain about a year ago and finally 
saw this doctor who noted some difficulty walking and a shift 
of the torso to the right, with slight forward bend.  
Examination of the spine showed positive straight leg at 90 
degrees and difficulty lying on the table.  The X-ray and MRI 
findings were reviewed and the findings were recited on the 
report.  A medical certificate from the same month certified 
that the Veteran had visited the neurology clinic for severe 
painful neuropathy, radiculopathy and dizziness, with an 
impression of cervical radiculopathy, severe, in addition to 
hypoglycemia.  A February 2008 private hospital discharge 
summary revealed that the Veteran was admitted in January 
2008 for right sided numbness and was referred to psychiatry 
for evaluation and diagnosis.  He was noted to have numbness 
of the entire right side from the face to the lower extremity 
after exhibiting some psychiatric symptoms and drinking 
medications.  His medical history was significant for 
cervical radiculopathy with upper extremity numbness for 
about 4-5 years.  He treated this with Ibuprofen and physical 
therapy.  Examination revealed his sensory was 100 percent 
intact, reflexes were positive, and motor was 5/5 throughout 
both upper extremities.  The rest of the report dealt with 
his psychiatric symptoms but did note that overwhelming 
anxiety may produce somatic complaints and aggravate his 
radiculopathy.

In April 2008 the Veteran underwent a VA examination for 
peripheral nerves, with review of the CPRS notes but not the 
claims file.  The Veteran was noted to presently still have 
numbness and pain in both shoulders and upper extremities 
with the course since the onset in 2003 intermittent with 
remissions.  Treatment was with medications with good 
response and no side effects.  His symptoms were of weakness, 
numbness and pain of both upper extremities.  Examination 
revealed that for both extremities the muscle strength was 5 
for all effected muscles of brachioradialis, thenar and 
hypothenar.  There was no motor impairment and no affected 
nerves.  Sensation was normal bilaterally for vibration, 
pain, light touch and position sense.  Detailed reflex 
examination was 2+ throughout both arms for the biceps, 
triceps, brachioradialis and finger jerk.  There was no 
muscle atrophy, abnormal muscle bulk or tone, tremors, tics 
or other abnormal movements.  There was no effect from the 
nerve disorder on the function of any joint and his gait and 
balance were normal.  Test results to include EMGs and NCV 
tests were reviewed from July 2006 and a recent EMG/NCV from 
April 2008 was recited, which showed findings consistent with 
right C5-6 radiculopathy, chronic and no evidence of any mono 
neuropathy, polyneuropathy or lumbar radiculopathy.  The 
diagnosis was radiculopathy right chronic C5-6.  Problems 
associated with this diagnosis included weakness and numbness 
in both upper extremities.  Nerve dysfunction, neuritis and 
neuralgia were present, but paralysis was again absent.  He 
was noted to not be employed.  The effect of activities of 
daily living were moderate on chores and sports, mild on 
shopping and exercise.  There were no effects on recreating, 
travel, feeding, bathing, dressing, toileting or grooming.  
There was no diagnosis given for the left upper extremity 
however the diagnosis of the radiculopathy affecting the 
right C5-6 is noted to have included symptoms of weakness and 
numbness affecting both upper extremities.

A May 2008 VA examination essentially provided an addendum to 
the April 2008 VA examination, and now noted that the claims 
file was reviewed.  The examination discussed the etiology of 
the cervical radiculopathy based on the EMG and NCV findings 
from July 2007 and April 2008.  While the severity of the 
radiculopathy was not discussed, the examiner did address 
whether or not there was currently a left upper extremity.  
The examiner was unable to state whether there was currently 
a left upper extremity radiculopathy without resorting to 
mere speculation.  A June 2008 VA examination for diabetes 
mellitus provided no pertinent findings regarding the 
radiculopathy or the claimed lumbar spine disorder.  

VA records from 2008 show the following.  In August 2008 he 
had complaints of weakness in both hands and was unable to 
grip things.  He also had involuntary movements and localized 
low back pains.  The back pain was said to be constant and at 
a level 8.  The assessment was history and symptoms of low 
back pain.  An orthopedic clinic record from the same month 
noted complaints of low back pain and positive straight leg 
raise.  However he had good range of motion of the back.  MRI 
of the cervical neck showed straightened lumbar lordosis and 
no evidence of thecal indentation.  He was assessed  with 
cervical radiculopathy left at C4-7, right at C3 and back 
strain.

The Veteran's parents submitted a signed affidavit in 
February 2009 where they stated that they both visited the 
Veteran in May 2005 and he told them about the incident in 
August 2003 when he was aboard the U.S.S. Abraham Lincoln and 
slipped on the staircase of a compartment, landing on his 
back.  He then told them that he felt some tolerable pain for 
a few minutes and so returned to duty without getting a 
medical consult.  The parents said they recommended he get a 
medical consult but he replied that it was not necessary as 
he could stand after a few minutes and feared asking for 
medical checkups would possibly give his supervisors cause to 
believe he was avoiding work.  

The Veteran testified at his July 2009 Travel Board hearing 
and described the circumstances of the August 2003 accident 
wherein he injured his back where he again reiterated that he 
fell and skidded down a ladder route and reported having a 
bone bruise for 2-3 weeks after this.  His mother testified 
that she visited him in 2005 and he still had problems with 
his back at the time as he told her about it and mentioned 
falling off the ladder.  He testified that he did not go to 
sick call at the time because he thought he was okay but then 
continued with nagging pain.  He indicated he did not seek 
treatment in the service out of fear that his supervisors 
would think he was trying to avoid work.  He testified that 
his back pain persisted after service.  Regarding his 
cervical radiculopathy he testified that the VA examiners 
mischaracterized the extent of this condition affecting his 
arms.  He indicated that he was placed on limited duty in the 
service due to trembling in his hands.  He still had problems 
trying to cook and his mother testified and described his 
hands becoming cold and sweaty.  He also had grip problems 
according to his mother.  He reported that his right hand was 
much worse than the left one and said there were episodes 
where he lost complete strength in this arm.  During the 
episodes which he described as unpredictable, the weakness 
spread from the top of his hand to his forearm.  He said he 
cannot shake hands, open jars or hold a glass in the right 
hand at such times.  He sometimes had trembling and numbness 
with was much worse in the right arm.  His mother confirmed 
that he is right handed.  

A.  Service Connection for Back Disorder-Law and Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
it is manifested to a compensable degree within the initial 
post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Based on a review of the evidence, the Board finds that the 
evidence is in equipoise and that service connection is 
warranted for a back disability that includes strain, 
compression fracture of L1, and disc bulge at L4-L5.  While 
there was no medical evidence in the service treatment 
records showing that he sustained a back injury after a fall, 
the Veteran is competent to describe an accident that he had 
in service where he fell from a ladder in 2003, and 
subsequently had back pain along with ongoing problems with 
his back during service and continued back symptoms in the 
years following service.  Jandreau v. Nicholson, 492, F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451, F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing question that lay 
evidence is potentially competent to support the presence of 
disability even where it is not corroborated by 
contemporaneous medical evidence).  

The Veteran's lay evidence regarding such accident is 
supported by his parent's affidavit and mother's testimony 
where they confirmed that they visited him during service in 
2005 and that he related the story of his fall in 2003 and 
subsequent ongoing back problems.  Further supporting the 
credibility of his lay statements and testimony is the 
medical evidence which includes an Axis III diagnosis of back 
pain reported in the August 2005 service treatment record 
where he was treated for bipolar disorder.  This reflects 
that he had back pain complaints in service even though the 
rest of the records from service are negative for back 
problems.  

Furthermore the VA private medical evidence is significant in 
that it shows the presence of an old fracture of the L1 
vertebra and evidence of degenerative changes as early as 
December 2006, according to medical evidence which reflects 
he had an MRI taken that date showing such findings.  This 
evidence is supportive of the Veteran's lay testimony 
regarding an injury to his back resulting in back problems.  
The subsequent medical evidence and diagnoses from the 
private doctors is noted to include review of the MRI and X-
ray evidence of the old fracture, and also consideration of 
the Veteran's lay history of injury.  None of the doctors 
gives an opinion to suggest that such history is inconsistent 
with their findings or diagnoses.  

The Board further notes that the MRI first showing minimal 
degenerative Shmorl's node formation at the lower L3 and 
upper L2 endplates is reported as dated December 22, 2006, 
which is exactly a year from his discharge on December 22, 
2005.  However there is no need to discuss whether such 
finding constitutes a compensable arthritis within the 
presumptive period where the evidence supports a grant of 
service connection on a direct basis based on continuity of 
symptoms.  Resolving all reasonable doubt in favor of the 
Veteran, the evidence supports a grant of service connection 
for a back disorder that includes strain, compression 
fracture of L1, and disc bulge at L4-L5.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Increased Rating for Cervical Radiculopathy-Law and 
Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2009) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2009) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the Veteran working or 
seeking work. 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).

The Board turns to whether there should be evaluations in 
excess of 10 percent per arm for the Veteran's service-
connected cervical radiculopathy of the upper extremities.  
This has been rated under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 8516 as analogous to impairment of the ulnar 
nerve.  

Diagnostic Code 8516 addresses paralysis of the ulnar nerve.  
Neuritis (Diagnostic Code 8615) or neuralgia (Diagnostic Code 
8715) of the ulnar nerve is to be evaluated as paralysis 
under Diagnostic Code 8516.  A 10 percent rating is assigned 
for mild incomplete paralysis of either the minor or major 
extremity.  A 20 percent rating is warranted for moderate 
incomplete paralysis of the minor extremity and a 30 percent 
rating is warranted for moderate impairment of the major 
extremity.  Severe incomplete paralysis warrants a 40 percent 
rating for the minor extremity and 50 percent rating for the 
major extremity.  Complete paralysis with manifestations of 
the "griffin claw" deformity, atrophy very marked in dorsal 
interspace, thenar and hypothenar eminences, loss of 
extension of the ring and little fingers, and inability to 
spread the fingers or abduct the thumb along with weakened 
wrist flexion warrants a 50 percent rating for the minor 
extremity and a 60 percent rating for the major extremity.  
38 C.F.R. § 4.124a.  

Upon review of the evidence, the Board finds that for the 
entire increased rating period the neurological 
manifestations affecting the left and right upper extremities 
consist of subjective complaints of weakness, paresthesias, 
tremors numbness and pain in both these extremities.  However 
objective examinations repeatedly revealed normal sensory and 
muscle strength findings as described above, with the 
exception of the reflexes reported as hyperactive without 
clonus in the July 2007 VA spine examination in the regions 
affected from C5-C8 to T1.  This appears to be a temporary 
anomaly as the reflexes in these areas tested as normal on 
other examinations, including a July 2007 VA neurological 
examination as well as an April 2008 VA examination.  

These examinations from July 2007 and April 2008 also found 
no other evidence of a neurological impairment suggestive of 
moderate paralysis such as atrophy or abnormal muscle bulk, 
tone, tremors, tics or other abnormal movement.  The 
radiculopathy is also described as intermittent in these 
examination reports, again suggestive of no more than mild 
impairment.  While the Veteran has testified that he has 
weakness of both hands, worse on the right and described 
episodes of complete weakness, especially in the right hand, 
such testimony again suggests that this is of an intermittent 
nature and the objective findings are generally not 
reflective of a moderate paralysis.  

In view of this, the Board finds that a separate evaluation 
of 10 percent disabling is not warranted for either the left 
upper extremity or the right upper extremity as the evidence 
reflects that his radiculopathy of either arm has not for any 
period more closely resembled a moderate incomplete 
paralysis.    

As a preponderance of the evidence is against the award of a 
rating in excess of 10 percent disabling for service-
connected radiculopathy of the left arm and in excess of 10 
percent disabling for service-connected radiculopathy of the 
right arm, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the Veteran's service-connected disabilities of 
the cervical radiculopathy affecting both upper extremities 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); warranted 
frequent periods of hospitalization; or otherwise has 
rendered impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the Board notes that the grant of a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU or IU) is based 
primarily on service-connected psychiatric disability, rather 
than on occupational impairment or 


interference with employment due to service-connected 
cervical radiculopathy of the upper extremities.  Such 
extraschedular considerations have been considered in the 
grant of TDIU, which recognizes and compensates the Veteran 
for such extrashedular interference with employment.  


ORDER

Service connection for a back disability is granted.

A rating in excess of 10 percent disabling for radiculopathy 
right upper extremity is denied.

A rating in excess of 10 percent disabling for radiculopathy 
left upper extremity is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


